OFFICE    OF THE A’ITORNEY     GENERAL   OF TEXAS
                         AUSTIN




DearNr.     Jams4




you requeot the
not araaoa iflver
Befuading Borden
tory &au, au co




                      ier of Btate fun&a. FJU Treat-
                      1 reqdre eueh bmk 80 de&g-
                       Qu8li.Q 98 h w&d r.MpoSlW~
                   before the with flay of #oveuber
                   Iby (a) &qoelting a depository
                  aignea lay some surety oonlpaq
             authorieed~to Bo bud.nes~ la Bmau,
             in an asmmt equal to not lee9 than
             &n&lb the amount of &Rate fuxle al-
             lotted, em!& bond to be parYobl0to
             the freaaurerunfito be in ma& Porn
             au rubybirpoorribed by the Board end
                                                                 877




           lttbea tto'the~apprmalof      mmhBoard;
              tb )by pled@agtiththe       beasumr
           Ey  seouritles OS the following klndet
           Bonds and cer@floetee and -other ti-
           demo08 of indebtbdtm88 of. the United
           6tstos, sad all other box&s -oh       are
           @laranteed as to both @nQipal      and in-
           terest by the Unfted Stster   ; boodeof
           thl6 state b0xls ad other obligations
           lesped by the Uxtivet-olty  of Text&s,ear-
           mute dravn on tho State Trsam         agalast
           the General Ro~snue of the St&et bond6
           issued by the Federal.Farm Ucwtgage Cor-
           por-atitm~orlded both pri.noip~%l   and in-
           terest   of   sold ‘bonds are   &g&ta.ufeo8 by
           the United Btat&Govermmnt$    BorneOwn-
           em Loam Corporatioa Bonds, ,protied both
           pslmiprrl and interest~ot mid boqU8 we
           @aranteedbytheUnitod     StatesGovern-
           tmnt and 8uoh osburitles 8hdl be acoept-
           ed~theBoanLin,aa,~tnotlessthan~
           five (a)   r cent greaterthsathe 8umm*
           d State ru&s which they 8sm.u-e~w&d,
           that Texas &Wiof mrds uay.be ~nccrOpted at
           ffme value atxlnlthont~mrr@.n  ior the
           t6amtttttSBtste fwm%s allotteU, Ffo+ide~I,
           atteh State Relief Bond8 hare all rniEIkpsd
           00upoM    tittaeaed bonds of 0ounflelB 1oQated
           In Texaas; roud d Lt tr*ot8 oi aounttett,in
           TeJIps j inaepetatentsad comma   *c&o01 die-
           triCtslosstediIi~sxas)          ana'bondeZe8usd
           by tinntcL*      oorporatlons    b   Tow;   ~* + lm

           Ccm8ematlon aul'k&sat~o.on bietrlots are pm110
OOt'QO~8tiOM  OuthOrieed outaFt3@Utad w Chapter 8 Of Title
la of the llerisedCivil Stututeo. Braxott Bi+er Ceneervo-
tion and Real~tion    Distriot *as ersated by eat of the Clst
'beglslature, 8octd  called seesion, -specialUivs, page 22,
Chapter 13. The Aathasbeenssmmaltimec        amended, the
last one be%ng tliatof lQ3!S,44th Legislature, first called
 SOPSIO~, page 1627r Cht3pter868.
          Artlele 2628 o? the ctatuteo de-8    tie olasses
of eligible beouritieo ior public depositories. 'If the
bonds arler oon8iderat3anare tobe condder ed elle;ibl+ %t
xttst'ba~bemu8e taey belong ta thd alask llsrmsd by .mrrmigi-
pal corprstlons,~ for, clearly, they do not fall within auy
other olass~ezamertatedby the statute.
Bozloreble Jooee    Jame    - paF;o 3




            The torm*mn%uipal           eorporafitm~ Is osmlln
fro   differentsenses in         otettttee md in detcbions, adl,
lllmvias, in comlon         lance of tiaeneiel circles.
Pirst, it is                 ueod ea eynollymua aith publzc
oorporlrtions au aontra-dlstinguiehod fram prltntocor-
    etiom, esl in thet eonee it would lnclnde State
r OXiS, COUttt~ bO?ldB, Oity   bOlit8, SChOObdthtdCt  bonds,
saqmYenr3ntdstriot     bonds, and pgp other bog2 Issued
bJooergordioIlServiago
eoeote   pleao, the torn
rover aud tmro speol.fic twauseat3roferrizg to oitios,
tovM     aud vllleg0s only.
            billon on Uaniclpel Corporations            (6th editbn)
sajrst

                  •Uuni.c~paloorporetians am2 in&i-
             tutlonttdeuigned for the looal gmern-
             taantof towns  a& cities; or, mre ec-
             eumtel.y townsand aitieo dth their
             Sult&iteutsare for pwpo600 of iiubordi-
             nete local a&idnkstrotian        ismeet@     01th
             a oorpor~te &ereeter.~           (vol. 1 rsw .ls).
             A&n,    the sspc authorltydaclarost




             cuillltp,
                     00 vcll OS       oity,   ICIa gubllc cor-
             porstiOll;    bat
                            th0 Bob001 diStriCti Or
             county, jroporly  epeuking,  is not, while
             the city is, a gunicivo~ corporation. All
             rslnicipal~corporatfons.ere gxttalio
                                                b0dief3,
             oraetod for cirL1 or political purpeee~
             but all aivil, political, or p&lie cor-
                                                             .I379
Honor8blo J0s8s Jams   - page 4




          contenmletlon of this treatise. has
          roferenoe
                 s-

                    to lncorooreted wi
          touns, and cities, rlth potter of lo-
          CC1 adlli338~tl.    88 diOtiMUfShOd
          from other public iorpmatic&     auah
          as oouuties cud guesi oorporet~oua.~
          (6348 P* 452)

          To the sme general effoot are the following
stcmderd srlterer Fletcher on Corporetious, YO    1,
sf!67 to 66; Thompson on Corporotio 8, vol. 1, ifiM-26;
lWuillian hunicipal Corporation8, ii% 133-13y.
           In Opinion X0. o-U52, applying thoeo priuei-
ples end construiug Article 2629, se held that the r&tnd-
ing bot8l.sof a w      seter-lmprwosmt   district were not
sllglblo es muicipal bonds. That opinion 8hould be fol-
loood not only upon Lpecedent but upon sound reasonlugas
roll.

          It hae boen suggested that tho mordlug of the
statutes creating the Brasos airer Consenatiw   and Reole-
mation District is such en to constitute the district a
suudcipslity sit&W the euaning of Artiole 2S29, the par-
ticular lenguege rsfsrrsd to being es 2ollosat
               *she BraSOB River ConaerYatlou axl
          Reclamation dietriet ie oreatedan a
          gwenmrsntel agomy, a pmicipelitp, body
          politlo end corporate, rested tifb all
          the eutbority as an& under the Consti-
          tution aad leas of this State.. (B 2 of
          tho original Act).
          We outmot adopt this suggestion. Tho rord
lsunloipalit~ $31Seotion 2 is usod In the general all-
coszprehonsiresanse of public corporations, as oontrn-
dfBtiUgUb%hea fmtu private Corporation.   In this sense
the word is apt and it is In thin sense the I4egislattme
Used It3 ObYiOUSl~, the LegislatUre did riot use the TOrd
Qunicipality~ in its smo speclfio sense -- that of city,
town or Yillage - for the consorYation and reclaxatlon
district was not at the time and cannot be, arrlsas nwer
ihteuded by the Act to be, a olty, tow or rlllage.
           Wreovec, the faat that Article 2620, occordiug
 to the latest smmdment thereof'(1039) In enumBretfug the
Honorable   Jesse Jams     - pace 5




olasses of securities &a     eligible named lr o sil
                                                   diStriot6,'
s&ndepsxIont axl oomxm school dietristan, a talrmniclpal
corpr;Ltlons,* thus iadicsted   lndiaplteblg that smnmicipl
corporations9 as a alas6 was used in the epacoifio ssnse of
cities, tow   mcl rillagcs, rather than in its uxmt gener-
al 68063 -- that of publio COrpOrRtiOM    -- for rood din-
triots and COEWP   school distriots and independent school
districts   are   publia corporations, and in the broadest'
sense nunLeipa1 corporations , so that their enumratlon
tould hmo bean use1086 if lnunAcipalitieew Included
thoui.
          If tho Loglslature had intended that consanatlon
and reclamation district bonds should bs eligible, undor
Article 262~~ it oould easily have included them in its
amx&mntOP1939.

            We therefore    hold that the refumling bonds of
Brazes River Conservation      and BecloEation districta are
not   sligible as eoouritiss SOr public depoetteries,          under
Article 2620 of the Revised CiHl    Stat&es.


                                        Very tmly   yours

                                      ATTORWEiXGEBEULOFT~
                                                           t

                                                    &G
                                                     wie
                                                      ABSi6ee
                                                            ls

OS-UR

                   APPROVEDAPR25, 1940

                   /izkL&u*w
                   ATTORNEYGENERALOF TEXAS